Citation Nr: 0934074	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1974, from November 1976 to June 1978, and from August 1979 
to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction has since been returned to 
the RO in Roanoke, Virginia.  

The Veteran presented testimony at a hearing before the RO in 
September 2006 and before the undersigned Veterans Law Judge 
in July 2008.  Transcripts of those proceedings have been 
associated with the Veteran's claims file.

The entitlement to service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reference 
any treatment for or diagnosis of diabetes mellitus, and 
urinalysis reports reflect negative findings for glucose or 
ketones.

2.  The medical evidence of record reflects that the Veteran 
was first diagnosed with diabetes mellitus in August 2000, 
approximately 13 years after his discharge from his last 
period of service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in November 2005, which was sent prior to 
the initial adjudication of the Veteran's claims and which 
informed the Veteran of the criteria for establishing service 
connection.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained, including the Veteran's service and VA treatment 
records and service personnel records.  A VA examination 
regarding the Veteran's diabetes mellitus claim was not 
warranted because the Veteran's service treatment records 
affirmatively reflect that he did not have diabetes mellitus 
in service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See 38 C.F.R. § 
3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran testified at hearings before the RO 
and the undersigned Veteran's Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran contends that he first experienced the symptoms 
of his currently diagnosed diabetes mellitus while in 
service.  At his Board hearing, the Veteran testified that he 
fainted in 1983 or 1984 and was advised that he was a 
borderline diabetic but could prevent further development of 
the disease by continuing to exercise.  The Veteran's 
representative also cited an August 1983 service treatment 
record reflecting the Veteran's reports of body pain, 
vomiting, blackouts, dizziness, and fatigue as evidence of 
his in-service diabetes mellitus symptoms.

The Veteran's service treatment records include urinalysis 
reports, which consistently note negative findings for both 
glucose and ketones.  Additionally, the Veteran's in-service 
physical examinations, conducted at entrance and separation 
from the Veteran's period of service, note no abnormalities 
of his endocrine system, and in his corresponding reports of 
medical history, the Veteran consistently denied ever having 
had sugar or albumin in his urine.  Furthermore, the 
Veteran's treatment records contain no reference to any 
elevated blood sugar levels or diabetes mellitus, and the 
Veteran's complaints of body pain, vomiting, blackouts, 
dizziness, and fatigue in August 1983 were assessed as viral 
symptoms by the treating medical professional.

The Veteran's post-service VA treatment records reflect that 
in August 2000, he was referred for an evaluation of his 
elevated blood sugar levels, which were discovered when the 
Veteran's blood serologies were analyzed in conjunction with 
his hyperlipidemia.  Subsequent August 2000 VA treatment 
records reflect elevated blood sugar readings and diabetes 
mellitus education.  Thus, the evidence of record reflects 
that the Veteran was first diagnosed with diabetes mellitus 
in August 2000, approximately 13 years after his discharge 
from his last period of service.  The Board notes that the 
absence of medical treatment for the claimed condition for 
many years after service preponderates against the grant of 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Further, the 
evidence of record fails to suggest a relationship between 
the Veteran's currently diagnosed diabetes mellitus and 
service, and the Veteran has not presented a medical opinion 
relating his diabetes mellitus to service.

Finally, the Board notes that while the Veteran had service 
during the Vietnam Era, his DD Form 214 and personnel records 
fail to reflect any service in the Republic of Vietnam, and a 
response from the National Personnel Records Center (NPRC) 
affirms that the Veteran did not serve in the Republic of 
Vietnam.  Thus, the Veteran is not entitled to presumptive 
service connection for his diabetes mellitus based on 
herbicide exposure while serving in the Republic of Vietnam.  
See 38 C.F.R. § 3.309(e) (2008) (including diabetes mellitus, 
type II, as a presumptive disease associated with herbicide 
exposure).

The evidence of record does not support a grant of service 
connection, and the Veteran's appeal is therefore denied.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

At the Veteran's December 2006 VA PTSD examination, the 
Veteran reported two service-related stressors, namely an 
incident during which the Veteran witnessed an explosion and 
gun fire, resulting in several civilian injuries and deaths, 
in the market section of San Salvador; and another incident 
outside of Fort Clayton, Panama, during which the Veteran 
witnessed an individual kill another with a bayonet knife.  
The examiner diagnosed the Veteran with PTSD based on these 
two experiences.  

The Veteran's service personnel records that are currently 
associated with the Veteran's claims file appear to reflect 
that he was stationed in Panama from 1979 to 1981.  However, 
they fail to reflect that the Veteran ever served in El 
Salvador, although he reports that he served there during a 
six month assignment.  As travel documents may corroborate 
the Veteran's service while in El Salvador, attempts to 
obtain those documents from the appropriate agencies should 
be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records from January 2006 to the 
present.

2.  The RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate agency, and request the 
Veteran's complete personnel records, 
including travel documents, history and 
vouchers, which might reflect the 
Veteran's travel to El Salvador.  Any 
negative response also should be 
associated with the claims file.

3.  After all available records received 
pursuant to the above-requested 
development are associated with the claims 
folder, the RO should again review the 
record. If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


